MANDATE

                                Court of Appeals
                           First District of Texas
                                NO. 01-14-00863-CV

          WEATHERFORD ARTIFICAL LIFT SYSTEMS, INC., Appellant

                                          V.

                        A& E SYSTEMS SDN BHD, Appellee

   Appeal from the 295th District Court of Harris County. (Tr. Ct. No. 2012-62091).

TO THE 295TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 14th day of July 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:

                    This case is an appeal from the interlocutory order
             signed by the trial court on October 3, 2014. After submitting
             the case on the appellate record and the arguments properly
             raised by the parties, the Court holds that the trial court’s
             order contains no reversible error. Accordingly, the Court
             affirms the trial court’s order.

                    The Court further orders that the appellant,
             Weatherford Artificial Lift Systems, Inc., pay all costs
             incurred by reason of this appeal.

                    The Court orders that this decision be certified below
             for observance.
              Judgment rendered July 14, 2015.

              Panel consists of Chief Justice Radack and Justices Higley
              and Massengale. Opinion delivered by Chief Justice Radack.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.


       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




September 25, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT